MEMORANDUM **
Phillip Salvatore Zanghi, II appeals from the two-year sentence imposed after the revocation of his term of supervised release.
*608Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Zanghi has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. A pro se supplemental brief and an answering brief have been filed.
Our examination of the briefs and independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no grounds for relief.
Counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.